Cooper, C. J.,
delivered the opinion of the court.
The plea in bar of the appeal is sustained. The appellants were appellees in a former appeal, and maintained the correctness of the judgment now sought to be reversed. As it was then affirmed at their instance, they cannot now assail it. Caston v. Caston, 54 Miss. 512.
The distinction attempted to be drawn between this case and the one just cited is unsubstantial. The effort of the appellants is to have a construction put upon the verdict of the jury different from that given to it by'the lower court at the same term at which it was *549rendered, and which, if erroneous, was reviewable by this court when the former appeal was here. If there is error now the same error existed then, and the attention of the court should have been then called to it. We cannot try cases by installments.

The plea is sustained and appeal dismissed.